          Case 4:20-cv-01213-LPR Document 32 Filed 08/05/21 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF ARKANSAS
                                   CENTRAL DIVISION

CEDRIC M. HOLLINS, JR.                                                              PLAINTIFF
ADC #141321

V.                                  No. 4:20-cv-01213-LPR-JTR

MOSS, Corporal, Tucker, Unit, et al.                                            DEFENDANTS

                                             ORDER

        The Court has received a Recommendation for dismissal from Magistrate Judge J. Thomas

Ray. No objections have been filed, and the time to do so (which the Court already extended for

30 days upon request of Mr. Hollins) has now expired. After a careful and de novo review of the

Recommendation and the record, the Court concludes that the Recommendation should be, and

hereby is, approved and adopted as this Court’s findings in its entirety.

        Defendants Griffin, Hurst, and Page’s Motion to Dismiss1 is GRANTED. Defendant

Moss’ Motion to Dismiss2 is GRANTED. Defendant Dr. Horan’s Motion for Summary Judgment3

is GRANTED. Mr. Hollins’ claims are DISMISSED without prejudice. Pursuant to 28 U.S.C. §

1915(a)(3), the Court certifies that an in forma pauperis appeal of this Order or the accompanying

Judgment would not be taken in good faith.

        IT IS SO ORDERED this 5th day of August, 2021.



                                                      ________________________________
                                                      LEE P. RUDOFSKY
                                                      UNITED STATES DISTRICT JUDGE




1
  Motion to Dismiss (Doc. 13).
2
  Motion to Dismiss (Doc. 20).
3
  Motion for Summary Judgment (Doc. 25).
